Title: To George Washington from John Mercereau, 8 July 1780
From: Mercereau, John
To: Washington, George


					
						
							July 8[–9] 1780
						
					
					Strength of the Navy within the hook the Russel 64 Uropia 64 Renown 50 Rainbow 40 Vigelent 40 Romeles 40 Guns Each I am told the

Belflour of 50 is at the hook but I Believe it is a frigate of 36 guns She has Not been up yet Besides those there is two Indiamen of 40 Guns Each the Sea horse and Lord townsen and all the Carpenters at work fitting an and old fixe Ship the Strength of Our Land forces Consists att this time by the Best acounts about 12000 Men by the provisions Returns Eight thousend at Valentines Hill four thousend in New york Long Island & Staton Island, the Delight Gordeloop & Iris frigates are to Cruse Constent in search of the french fleet, July 9 the Gordeloop is Arive’d yesterday and Brings news of a french fleet the Captains Report is that he fell in with a french fleet last wednesday Morning at Day light and that he Exchanged One Broadside with them and Made the Best of his way to this port which he Affected with heaving all his Guns Boats & Spars Over Board, he Says the fleet Consists of thirteen Sail of the Line and as Many frigates with about fifty transports, I Got the Signels which is to be Given by the Crusers which is three Jacks to Be hoisted at the top Mast head and 3 Guns fired which is to Be Answered by a Jack on the top of the Light house and 3 Guns fired which is to be Answered by one Jack on the Main Mast head of the Admirels Ship in the Bay and 3 Guns fired. this to Be Answered By the flag Staff at the Narrows By a pendent & Jack Half Staff High & 3 Guns to Alarm the City, hope to Get a more full Account in a few days By your leave Shall Send a person in who I Expect will be of infinate Servise at this time as the Motion of people are Much wactht at this time if he Goes you’l please to Send such instrucktion as is wanted for that & the Old Channel and Like wise Some thing for him to Carry to Gl Skinner as he Must pretend frienship to them the troops were all Expected Down from Valentines hill tomorrow to this City please to Send Some news papers by the Bearer for Our friends the Other Side if you have them for I Can Seldom Get them Living from the poast Road att present, Your Most Obedient and Umble Servent
					
						John Mercereau
					
				